PER CURIAM.
Appellant, Emelina C. Tellez, appeals a final judgment in an action for dissolution of a partnership. We affirm.
In an appellate proceeding, the decision of the trial court has a presumption of correctness. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Anderman v. Miller, 359 So.2d 472 (Fla. 3d DCA 1978). It is not the function of an appellate court to reweigh the evidence and the credibility of the witnesses in the trial court proceedings. Froman v. Froman, 458 So.2d 833 (Fla. 3d DCA 1984).
Affirmed.